ORDER
PER CURIAM.
Appellant, James Sims, appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. On May 27, 1983, appellant was found guilty by a jury of two counts of assault first degree, two counts of robbery first degree, and one count of-armed criminal action. On July 1, 1983, appellant was sentenced to a total of 45 years imprisonment. Appellant claims ineffective assistance of counsel for failure to call two witnesses. We have reviewed this allegation, the entirety of the record on which it is based, and we do not find the findings and conclusions of the motion *87court to be clearly erroneous. Sanders v. State, 738 S.W.2d 856, 857 (Mo. banc 1987). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court pursuant to Rule 84.16(b). We have provided the parties a memorandum setting forth our reasons for affirming the motion court.